Citation Nr: 0014352	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee and left 
ankle disabilities, claimed as secondary to the veteran's 
service-connected right knee disability.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1969.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for left knee 
and bilateral ankle disability in May 1995, and the veteran 
commenced an appeal.  In January 1996, he indicated that he 
was withdrawing his appeal insofar as it concerned the matter 
of entitlement to service connection for right ankle 
disability.  Accordingly, the Board of Veterans' Appeals 
(Board) has no jurisdiction over the matter of entitlement to 
service connection for right ankle disability.

Also in May 1995, the RO increased the disability rating for 
the veteran's service-connected right knee internal 
derangement from 20 percent to 30 percent, effective from 
November 1994, which is when the veteran filed his claim for 
an increased rating.  The veteran appealed its decision as to 
the sufficiency of the 30 percent rating.  In October 1999, 
the RO granted the veteran a separate 10 percent rating for 
right knee degenerative joint disease pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999), and 
recharacterized the internal derangement as right knee 
instability, continuing to rate it under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999) as 30 percent disabling.

In August 1995, the veteran requested service connection for 
back and neck disabilities as secondary to his 
service-connected right knee disability.  The RO denied the 
claims in March 1996 and advised the veteran of its decisions 
and of his right to appeal them within one year thereof at 
the time.  No evidence of an appeal is of record.  
Accordingly, the Board does not have jurisdiction over this 
matter.  38 U.S.C.A. § 7104 (West 1991).

The veteran had indicated in January 1996 that he desired a 
hearing before an RO hearing officer at the RO.  However, a 
May 1996 report of contact from the veteran indicates that he 
canceled his hearing request.  

The Board remanded the claims currently at issue to the RO in 
September 1998.  The instructions contained in the remand 
have been complied with.  The case is now ready for final 
appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's service-connected right knee 
disability and his claimed left knee disability.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's service-connected right knee 
disability and his left ankle disability.

3.  The veteran has right knee impairment with severe 
instability and some subluxation.  He also has severe right 
knee degenerative joint disease and he is unable to squat.  
His right knee range of motion is from zero to 135 or 140 
degrees. 

4.  The service-connected right knee disability does not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claims for service connection for a left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a disability rating in excess of 30 
percent for right knee instability have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).

4.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 
(1999).

4.  The service-connected right knee disability does not 
present exceptional or unusual disability pictures with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected right knee disability.  In essence, he 
asserts that his service-connected right knee disability has 
become worse.  

As noted in the Introduction, the service-connected right 
knee disability has been separately rated by the RO as right 
knee instability, for which a 30 percent disability rating 
has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999), and arthritis of the right knee, for which a 10 
percent rating has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003 (1999).  See, in general, 
VAOPGCPREC 23-97 (July 1, 1997).  VA General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.

The veteran additionally contends that his service-connected 
right knee disability caused him to have left knee and left 
ankle disabilities.  He alleges that he overused his left 
knee and left ankle because his right knee disability caused 
him to favor his right leg, and that such overuse of caused 
the claimed disabilities.  

In the interest of clarity, the common factual background of 
the issues under consideration will be presented, followed by 
analysis of the issues on appeal.

Factual Background

A July 1969 service medical record indicates that the veteran 
had a history of a torn medical meniscus in February 1969, 
with surgical repair at a VA hospital and postoperative care 
at a service facility until June 1969.  A Physical Evaluation 
Board found that the veteran was unable to perform full duty 
due to his right knee disability.  

On VA examination in February 1970, the veteran stated that 
he was a laborer for a construction company and that he had 
lost time from work due to pain.  X-rays of the right knee 
were normal, as was the veteran's gait, and his knee had no 
swelling or atrophy.  The anterior cruciate ligament showed 
moderate laxity.  

On VA examination in February 1976, marked relaxation of the 
anterior cruciate ligament was noted.  X-rays revealed 
minimal hypertrophic spurring and slight irregularity of the 
articular surface of the medial tibial plateau, and slight 
irregularity in the posterior aspect of the medial femoral 
condyle.  On VA evaluation later in February 1976, the 
veteran complained of arthralgia of both knees since an 
injury in 1969.  No left knee disability was diagnosed.  VA 
X-rays of the left knee in April 1976 were normal.  

An August 1988 private medical record indicates that the 
veteran primarily complained about his right knee.  However, 
he stated that his left knee had been giving him pain over 
the previous two to three years.  There was no history of 
injury.  In addition, the veteran reported experiencing 
recurrent sprains to both ankles over the previous three to 
four years.  He also reported that the ankles now had a 
tendency to invert on both sides.  Clinically, the right knee 
had a small effusion with an anterior drawer sign consistent 
with anterior cruciate ligament insufficiency.  There was a 
slight degree of lateral collateral laxity, but no medial 
collateral laxity.  The veteran's gait was mildly antalgic, 
favoring the right knee.  The left knee did not show any 
instability.  Motion of both knee joints was normal.  The 
ankles showed laxity of inversion bilaterally to 60 to 70 
degrees.   There was no motor deficit or focal weakness in 
the extremities.  The impressions were right knee pain, 
inflammation, and instability; and bilateral ankle 
instability.

On VA examination in December 1994, the veteran complained 
that his right knee felt very unstable.  Clinically, he had 
gross anterior laxity.  The collateral ligaments appeared 
stable.  There was arthritic crepitance and a positive pivot 
shift.  Right knee flexion was to 135 degrees, and extension 
was to 180 degrees.  X-rays revealed an old retained wire in 
the distal femur, degenerative joint disease medially, and 
possible synovial osteochondral fragments.  The radiographic 
report characterized the right knee degenerative changes as 
severe.  The diagnosis was gross anterior laxity of the right 
knee with related right knee arthritis.  A stabilization knee 
brace was recommended.  

On VA evaluation in October 1995, the veteran reported 
moderate pain, and that he could walk five blocks, used a 
cane occasionally, and took aspirin occasionally.  
Clinically, his right knee had full extension and flexion to 
160 degrees.  There was three plus anteroposterior 
instability, and three plus effusion.  The impression was 
severe right knee post-traumatic arthritis.  A total knee 
replacement was recommended.

The Board remanded the case to the RO in September 1998, in 
part for an examination by a VA orthopedist to render 
opinions with reasons as to whether or not there was a 
relationship between the veteran's service-connected right 
knee disability and his left knee and ankle disabilities.  
Such VA orthopedic examination was conducted in July 1999.  
The orthopedist reviewed the veteran's records and physically 
examined the veteran.  The orthopedist noted that the veteran 
reported that he had been a bricklayer's apprentice until 
1973, and that he stated that he had not worked since then 
because he could no longer manage that type of work.  He also 
noted that the veteran reported that he had been an alcoholic 
for 20 years.  The veteran complained of global right knee 
pain with swelling, noise, and instability, with buckling or 
collapsing of the joint.  The veteran reported that his knee 
symptoms were all aggravated by weightbearing activity, and 
that he would experience some rest pain also.  He would walk 
only one to two blocks at a time and was using a cane in his 
left hand when ambulatory.  He stated that he would use 
Ibuprofen as needed, and that it would afford him some relief 
from his knee pain.  

In addition, the veteran complained of anterior left knee 
pain, which he would experience from time to time and which 
he felt was due to overuse of his left leg in an attempt to 
spare his right leg.  The veteran further complained of left 
ankle pain which he would experience from time to time and 
which he felt was related to overuse of his left leg due to 
his right leg disability.  He stated that he would have left 
ankle swelling if he turned his ankle or if it popped out, 
causing severe pain and anterolateral ankle joint swelling 
and then discomfort.  

Clinically, the veteran had an obvious limp which favored his 
right side.  He had some difficulty when arising from a 
chair, due to his right knee.  He was unable to squat and 
arise, due to weakness and instability of the right knee.  
The right knee was grossly enlarged and had an abnormal 
external configuration with significant thigh atrophy 
involving both the quadriceps and hamstring groups.  There 
was very obvious bone spur development both medially and 
laterally at the femoral and tibial condyles on the right.  
The patella was in a good position and tracked in a very 
acceptable position with minimal subpatellar crepitus on 
active knee extension against gravity in the sitting 
position.  There was gross anterior cruciate laxity with no 
endpoint on the drawer and Lachman's tests.  There was a 
positive endpoint with a negative posterior drawer, 
indicating a competent posterior ligament.  The lateral 
collateral ligament and lateral capsule were intact.  There 
was gross instability of the medial collateral ligament to 
testing, and pivot shift testing was positive.  Right knee 
range of motion was from zero to 140 degrees both actively 
and passively.  X-rays revealed a progressive marked 
traumatic arthritis of the right knee with rather massive 
medial and lateral femoral condyle spurring, subchondral bone 
sclerosis, rounding off of the tibial spine, tibial spurring 
medially and laterally, and subluxation of the femur medially 
off the medial tibial plateau with a genu varum deformity at 
the knee.  There was bone on bone contact on weightbearing at 
the intercondylar notch in the proximal tibia in its lateral 
plateau region above the head of the fibula.  The diagnosis 
was advanced post-traumatic arthritis of the right knee.  The 
orthopedist felt that the use of a stabilizer brace might 
benefit the veteran in the short term, but that he would 
eventually require a total knee replacement, however, as his 
right knee was going to become more disabling in the future.  

The left knee including thigh muscle development, range of 
motion, ligament stability, and all other findings were 
entirely within normal limits.  X-rays of the left knee were 
normal.  The diagnosis was an orthopedically normal left 
knee.  The orthopedist indicated that overuse would not 
precipitate or hasten any form of arthritis in the sense of 
normal use, and that certainly, the veteran had not subjected 
his left knee to abnormal use over the years.  

The left ankle was moderately tender and swollen in its 
anterolateral aspect.  The orthopedist felt that the veteran 
might have loose bodies behind the lateral malleolus.  The 
diagnosis was moderate post-traumatic arthritis of the left 
ankle with associated talofibular ligament instability.  The 
orthopedist felt that there was no relationship between the 
veteran's right knee disability and his left ankle 
disability, inasmuch as the veteran had a long history of 
alcoholism and reported that he had sustained spraining 
injuries of each ankle in the past, and because the residuals 
seen in the left ankle, namely traumatic arthritis and loose 
bodies, were of recurrent spraining injuries.  The veteran's 
left ankle arthritis occurred commonly in the average 
population and was not, in the orthopedist's opinion, related 
to his right knee problem.
1.  Entitlement to service connection for left knee and left 
ankle disabilities, claimed as secondary to the veteran's 
service-connected right knee disability.

The Board observes at the outset of its discussion that the 
veteran does not contend that the claimed left knee and left 
ankle disabilities were incurred directly in service, nor 
does the record suggest that such is the case.  Accordingly, 
the Board's attention will be directed to the matter of 
service connection on a secondary basis.

Relevant Law and Regulations

Service connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (1999); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Well-grounded claims

With respect to any issue on appeal, the threshold question 
is whether the veteran has presented evidence of a well-
grounded claim.  The Court has defined a well grounded claim 
as a claim which is plausible, that is, one which meritorious 
on its own or capable of substantiation.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim for secondary service connection is subject to the 
well-groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996)

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Analysis

The veteran contends that secondary service connection is 
warranted for left knee and left ankle disabilities pursuant 
to 38 C.F.R. § 3.310(a).  He states that due to the nature 
and extent of his service-connected right knee disability, he 
favored his right leg, putting more stress on his left knee 
and ankle, causing the disabilities therein.

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim for 
secondary service connection to be well grounded, there must 
be a medical diagnosis of a current disability, a service-
connected disability, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
See Reiber, supra.  

The second prong of the well groundedness test described 
above is met, as the veteran is service-connected for right 
knee disability.  

The first prong of the well groundedness test is met with 
respect to left ankle disability, as there is competent 
medical evidence of record of current left ankle disability, 
as reflected by the August 1988 private medical record, which 
contains the impression of left ankle instability, as well as 
by the July 1999 VA orthopedic examination report diagnosing 
post-traumatic arthritis of the left ankle with talofibular 
ligament instability.  

The first prong of the Caluza well groundedness test is not 
met with respect to left knee disability, as there is no 
competent medical evidence of record plausibly indicating 
that the veteran has a current left knee disability.  The VA 
orthopedist who examined the veteran in July 1999 indicated 
that the veteran does not have any left knee disability.  
This is consistent with the remainder of the record, which 
does not document a left knee disability.  With respect to 
the claimed left knee disability, the veteran's claim fails 
on that basis alone, since it is now well-settled that 
service connection may not be granted in the absence of a 
currently demonstrated disability.   See, e.g., Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

The third prong of the Caluza well groundedness test is not 
met with respect to either a left knee or a left ankle 
disability, as there is no competent medical evidence of 
record of a medical nexus between the veteran's 
service-connected right knee disability and his left ankle 
disability or his claimed left knee disability.  

While the veteran has in essence opined that he has a current 
left knee disability, and that both it and his left ankle 
disability were caused by his service-connected right knee 
disability, since he is a layperson, his opinions as to 
matters for which medical expertise is required are of no 
probative value and cannot serve to well ground his claims.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Competent 
medical nexus evidence is required, and none has been 
forthcoming in this case.  

In a March 2000 VA Form 646, the veteran's accredited 
representative expressed disagreement with the opinion of the 
July 1999 VA examiner, who indicated that the veteran's 
service-connected right knee disability did not cause his 
left ankle disability.  However, the Board cannot, and 
specifically does not, rely on the July 1999 VA medical 
opinion.  In determining whether a well-grounded claim 
exists, the Board must consider only such evidence as may be 
favorable to an appellant's claim.  

In disagreeing with the VA examiner's conclusion, the 
veteran's representative appears to be advancing his own 
contrary medical theory concerning the etiology of the 
veteran's ankle disability.  However, the representative's 
opinion may not be considered to be competent medical 
evidence.  See Espiritu and Grottveit, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the claims lack medical nexus evidence, 
as well as evidence of a current left knee disability and 
thus are not well grounded.  In the absence of well grounded 
claims, the benefits sought on appeal are denied.


Additional matters

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to the claims.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Court of Appeals for Veterans Claims Appeals has 
underscored that if VA volunteers assistance in developing 
facts pertinent to a claim that is not well grounded, such 
action raises "grave questions of due process . . . if there 
is apparent disparate treatment between claimants," between 
those who have met their initial burden of presenting a well 
grounded claim and those who have not.  Grisvois v. Brown, 6 
Vet. App. 136, 140 (1994).  More recently, the Court held in 
Morton v. West, 12 Vet. App. 477 (1999), that despite 
provisions in M21-1 that may be interpreted to the contrary, 
absent the submission and establishment of a well-grounded 
claim, VA cannot undertake to assist a veteran in developing 
facts pertinent to his claim.  Accordingly, any perceived 
failure by VA to render assistance in the absence of a well-
grounded claim cannot be legal error.  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would well ground the above claims.  Therefore, 
no additional VA action is necessary.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

By this decision, the Board is informing the veteran of the 
type of evidence which would well ground his claims, namely 
medical evidence which opines that he has a current left knee 
disability and that such disability and the veteran's left 
ankle disability were caused by his service-connected right 
knee disability.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Knee impairment with severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of leg flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation 
of leg extension to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Analysis

Initial matters - well groundedness of the claims/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632; see also Jones v. Brown, 7 
Vet. App. 134 (1994).  

The veteran has alleged that his right knee has become worse, 
and that he is entitled to increased evaluation.  The Board 
accordingly finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, 
the Board remanded these issues in September 1998 in part so 
that the veteran could be provided with an orthopedic 
examination to determine the current nature and severity of 
this right knee disability.  This was accomplished in July 
1999.  The report of the July 199 VA examination has been 
described in detail above.  There is, in the opinion of the 
Board, ample medical and other evidence of record.  There is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Schedular considerations

The veteran is rated as 30 percent disabled due to right knee 
instability under Diagnostic Code 5257.  The maximum 
schedular rating under Diagnostic Code 5257 is 30 percent.  
Accordingly, an increased schedular rating cannot be assigned 
pursuant to Diagnostic Code 5257.  The matter of an 
extraschedular rating is addressed below.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
pain, swelling, weakness, and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  However, 38 C.F.R. §§ 4.40 and 4.45 do not apply 
to knee disabilities which are rated under Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, since the veteran is now receiving the maximum 
disability rating available under Diagnostic Code 5257, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997).

As noted above, the veteran's degenerative joint disease of 
the right knee is also rated as 10 percent disabling under 
Diagnostic Codes 5010 and 5003.  Notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14 (1999), such 
additional disability rating is permitted under VAOPGCPREC 
23-97 (July 1, 1997).  The General Counsel held in VAOPGCPREC 
23-97 that a veteran-claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any

". . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a 
rating may be assigned."

The veteran is currently receiving a 10 percent rating for 
his right knee arthritis.  This additional 10 percent rating 
is based on the presence of X-ray evidence of arthritis and 
clinical evidence consistent with painful motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), Diagnostic 
Code 5003, and 38 C.F.R. § 4.59.  

With respect to the assignment of a higher disability rating, 
Diagnostic Code 5003 specifically requires that the veteran's 
arthritis be rated under either Diagnostic Code 5260 or 5261.  
Since the range of motion of the veteran's right knee was 
evaluated as normal [0 degrees to 140 degrees; see 
38 C.F.R. § 4.71, Plate II] on the July 1999 VA examination, 
higher disability ratings are not warranted under these 
diagnostic codes.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Codes under which the veteran's 
service-connected right knee disabilities would be more 
appropriately rated, and the veteran has not identified any 
such Diagnostic Codes.  The Board notes that the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board also notes in passing that in light of the facts in 
this case, the amputation rule, 38 C.F.R. § 4.68 (1999), and 
38 C.F.R. § 4.71a, Diagnostic Code 5165 preclude a combined 
rating greater than the 40 percent combined rating which the 
veteran now has.  Two physicians have indicated that a total 
knee replacement could be performed.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in October 1999, 
the RO considered the extraschedular criteria for the 
veteran's right knee disabilities.  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any evidence that the 
service-connected disabilities at issue affect his 
employability in ways not contemplated by the rating schedule 
factors.  The Board finds that there is no evidence of record 
to show that the disabilities at issue interfere with 
employment or affect his employability in ways not 
contemplated by the ratings now assigned under the Rating 
Schedule.  The veteran stated previously that he lost his job 
as a bricklayer due to his disability.  However, since then, 
he had worked as a porter and had been a student.   The 
veteran stated at the time of the VA examination in July 1999 
that he was able to walk a block or two at a time.  

Based on the evidence, the Board concludes that the record 
does not show that the veteran's right knee disability would 
markedly interfere with employment.  The veteran already has 
a combined 40 percent rating due to his service-connected 
right knee disabilities, and that rating contemplates such 
reduction in work efficiency.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

While the medical records demonstrate he has severe right 
knee arthritis and instability, an exceptional or unusual 
disability picture is not demonstrated. Furthermore, there is 
no evidence to indicate that the disabilities affect his 
earning capacity by requiring frequent hospitalizations.  

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  The Board finds that in this case, the 
disability picture presented by the right knee disability is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (1999) is not warranted.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for left knee disability as secondary 
to the veteran's service-connected right knee disability is 
denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for left ankle disability as secondary 
to the veteran's service-connected right knee disability is 
denied.  

Entitlement to a disability rating in excess of 30 percent 
for right knee instability is denied.  

Entitlement to a disability rating in excess of 10 percent 
for right knee degenerative joint disease is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

